Case 1:20-mc-00212-AJN Document 38-1 Filed 06/26/20 Page 1 of 13




                       EXHIBIT 1
         Case 1:20-mc-00212-AJN Document 38-1ForFiled
                                                 more06/26/20
                                                      informationPage
                                                                  please contact
                                                                      2 of 13 our Clerks
                                                                        +44 (0)20 7910 8300 | clerks@7kbw.co.uk




                                                                                                                    
Lord Mance                                                                                                           
                                                                                                                          
                                                                                                                              
                                                                                                                              




 
   Lord Mance was Deputy President of the Supreme Court. He sat from 1993 to 1999 as a Commercial Judge, was
   appointed to the Court of Appeal in 1999, and to the House of Lords in 2005 where he spent four years as a Law
   Lord before becoming a Justice of the Supreme Court on its formation in 2009 and its Deputy President in 2017-
   2018.

   Since joining 7 King’s Bench Walk, Lord Mance has been appointed in a wide range of arbitrations (in a majority of
   cases as sole arbitrator or chair, but also as a wing arbitrator) under ICC, LCIA, UNCITRAL and ICSID Rules and
   ad hoc in ±elds including insurance/reinsurance, energy, joint venture, construction and investment.

   He has wide-reaching experience of international, commercial and European law, having written many judgments
   in all these areas as both ±rst instance and appellate levels.

   Lord Mance is currently Chair of the International Law Association, Chair of the Conduct Committee of the
   House of Lords, and a member of the Judicial Integrity Group (responsible for the Bangalore Principles on
   Judicial Conduct). He also sits as an appellate judge of the Singapore International Commercial Court and is a
   Justice of the Astana International Commercial Court.

   At the Bar he specialised in commercial law including insurance and reinsurance, professional negligence
   (particularly of accountants, auditors, brokers and lawyers), banking and international trade. He was a founder
   director of the Bar Mutual Indemnity Insurance Fund Ltd and chaired various Banking Appeals Tribunals. He
   also sat as an arbitrator.

   While on the bench, he sat on the Council of Europe’s Consultative Council of European Judges, becoming its ±rst
   elected chair from 2000 to 2003. In the House of Lords, he chaired a sub-committee of the European Union Select
   Committee, scrutinising proposals concerning European law and institutions, and contributing to the
   Committee’s report on the Treaty of Lisbon 2009. He also led a group working on domestic enforcement of the
   OECD Guidelines for Multinational Enterprises, and a delegation reporting on the problem of impunity in
   relation to violence against women in the Congo.

   From 2010 to 2018 he served on the seven-person panel established by article 255 TFEU to report on candidates’
   suitability to serve as Judge or Advocate-General in the European Court of Justice.




   | 7 KBW                                                                                                   1 of 11
       Case 1:20-mc-00212-AJN Document 38-1ForFiled
                                               more06/26/20
                                                    informationPage
                                                                please contact
                                                                    3 of 13 our Clerks
                                                                         +44 (0)20 7910 8300 | clerks@7kbw.co.uk




  Lord Mance has good German and reasonable French, having worked in both, and reads (but speaks limited)
  Spanish.



  Speci±c cases can be found below, mostly in which Lord Mance wrote judgments:




              
      
    · IPCO (Nigeria) Ltd v Nigerian National Petroleum Corp [2017] UKPC 16 (security for award)
    · Boru Hatlari lle Petrol Taşima AŞ v Tepe Inşaat Sanayii AŞ [2016] UKPC 104 (state immunity; enforcement of
    awards)

    · The National Housing Trust v YP Seaton & Associates Co Ltd [2015] UKPC 43 (excess of jurisdiction)
    · Cukurova Holding AS v Sonera Holding BV [2014] UKPC 15 (challenge to award)
    · Ust-Kamenogorsk Hydropower Plant JSC v AES Ust-Kamenogorsk Hydropower Plant LLP [2013] UKSC 35
    (injunction to prevent breach of agreement to arbitrate)

    · Jivraj v Hashwani [2011] UKSC 40 (arbitrators’ status)
    · Dallah Real Estate and Tourism Holding Company v The Ministry of Religious Aµairs, Government of
    Pakistan [2010] UKSC 46 (tribunal’s jurisdiction)

    · West Tankers Inc v RAS Riunione Adriatica di Sicurta Spa [2007] UKHL 4 (reference to Court of Justice on
    power to injunct a party to an arbitration agreement from pursuing court proceedings within the EU)

    · Republic of Ecuador v Occidental Exploration and Production Co [2005] EWCA Civ 1116 (scope of BIT treaty
    justiciable)

    · Department of Economic Policy and Development of the City of Moscow v Bankers Trust Co [2004] EWCA
    Civ 314 (preserving arbitral con±dence in court)

    · Dardana Ltd v Yukos Oil Co [2001] EWCA Civ 584 (enforcement under NYC)
    · London & Leeds Estates Ltd v Paribas (No.2) [1995] 2 E.G. 134 (loss of con±dentiality of witness statements)

        
    · Banca Nazionale del Lavoro SPA v Playboy Club London Ltd [2018] UKSC 43 (scope of bank's liability under a
    credit reference)

    · Investec Trust (Guernsey) Ltd v Glenalla Properties Ltd [2018] UKSC 7
    · Taurus Petroleum Ltd v State Oil Marketing Co of Iraq [2017] UKSC 64 (third party debt order in respect of
    letter of credit)

    · DD Growth Premium 2X Fund v RMF Market Neutral Strategies [2017] UKPC 36 (redemption)
    · Pearson v Primeo Fund [2017] UKPC 19 (priorities in liquidation)
    · Macris v Financial Conduct Authority [2017] UKSC 19
    · Akers v Samba [2017] UKSC 6 (wrongful disposition of trust assets)




  | 7 KBW                                                                                                     2 of 11
     Case 1:20-mc-00212-AJN Document 38-1ForFiled
                                             more06/26/20
                                                  informationPage
                                                              please contact
                                                                  4 of 13 our Clerks
                                                                     +44 (0)20 7910 8300 | clerks@7kbw.co.uk




  · Central Bank of Ecuador v Conticorp SA [2015] UKPC 11 (dishonest procurement or assistance of director's
  breaches of ±duciary duties).

  · Krys v KBC Partners LP [2015] UKPC 46
  · Crociani v Crociani and Princess Camilla de Bourbon [2014] UKPC 40 (law governing trust)
  · UC Rusal Alumina Jamaica Ltd v Wynette Miller [2014] UKPC 39 (pension surplus, employer’s rights)
  · Williams v Central Bank of Nigeria [2014] UKSC 10
  · In re the Nortel and Lehman Companies (No 2) [2013] UKSC 52
  · Cukurova Finance International Ltd v Alfa Telecom Turkey Ltd [2013] UKPC 2, 20 and 25
  · Financial Services Authority v Sinaloa Gold Plc [2013] UKSC 11
  · Lloyds TSB Foundation for Scotland v Lloyds Banking Group Plc [2013] UKSC 3
  · Belmont Park Investments Pty Ltd v BNY Corporate Trustee Services Ltd and Lehman Brothers Special
  Financing In [2011] UKSC 38

  · Culross Global SPC Ltd v Strategic Turnaround Master Partnership Ltd [2010] UKPC 33
  · In re Sigma Finance Corp [2009] UKSC 2
  · Pattni v Ali [2006] UKHL 51
  · Customs & Excise Commissioners v Barclays Bank Plc [2006] UKHL 28
  · Solo Industries UK Ltd v Canara Bank [2001] EWC Civ 1059 (performance bond)
  · Baird Textile Holdings Ltd v Marks & Spencer Plc [2001] EWCA Civ 274 (right to terminate business
  relationship)

  · Australian and New Zealand Banking Corp v Société Générale [2000] EWCA Civ 44; [2000] CLC 833 (CA)
  · Grupo Torras SA v Sheikh Al-Sabah and others [1995] 1 Lloyd’s Reports 374 and [1999] EWHC, [1999] CLC 1469
  · Bankers Trust International plc v PT Dharmala Sakti Sejahtera [1996] CLC 518 (duty to explain implications
  of interest rate swaps?)

  · Bank of Baroda v Vysya Bank Ltd [1994] 2 Lloyd's Rep 87 (law governing letter of credit)

   
  · Ministry of Defence v Iraqi Civilians [2016] UKSC 25
  · Vizcaya Partners Ltd v Picard [2016] UKPC 5
  · Cox v Ergo Versicherung AG [2014] UKPC 22
  · VTB Capital Plc v Nutritek International Corp [2013] UKSC 5
  · NML Capital Ltd v Argentina [2011] UKSC 31 (state immunity)
  · Raiµeisen Zentralbank Osterreich Ag v An Feng Steel Co. Ltd. [2001] EWCA Civ 68 (law governing competing
  claims to debt)

  · Bank of Baroda v Vysya Bank [1994] 2 Lloyd’s Rep 87

   
  · Quoine Pte Ltd v B2C2 Ltd [2020] SGCA(I) 02 (computer made contracts, unilateral mistake)




| 7 KBW                                                                                                 3 of 11
     Case 1:20-mc-00212-AJN Document 38-1ForFiled
                                             more06/26/20
                                                  informationPage
                                                              please contact
                                                                  5 of 13 our Clerks
                                                                      +44 (0)20 7910 8300 | clerks@7kbw.co.uk




  · Cartier International AG v British Telecommunications Plc [2018] UKSC 28 (costs of complying with
  injunction)

  · Fulton Shipping Ltd v Globalia Business Travel SAU [2017] UKSC 43
  · Chen v Ng [2017] UKPC 27 (consideration)
  · Patel v Mirza [2016] UKSC 42 (illegality)
  · Makdessi v Cavendish Square Holdings BV [2015] UKSC 67 (penalty clauses)
  · Farstad Supply AS v Enviroco Ltd [2010] UKSC 18 (e°ect of charterparty indemnity/exclusion in context of
  contribution claim)

  · Golden Strait Corporation v Nippon Yusen Kubishiki Kaisha (“The Golden Victory”) [2005] EWCA Civ 1190,
  a³rmed [2007] 2 AC 353 (relevance of post-breach events to assessment of damages)

  · Cressman v Coys of Kensington (Sales) Ltd [2004] EWCA Civ 47 (restitution)
  · Experience Hendrix LLC v PPX Enterprises Inc [2003] EWCA Civ 323 (restitution/damages)
  · Huyton SA v Peter Cremer GmbH & Co [1998] EWHC 1208 (Comm)

     
  · Scotch Whisky Association v Lord Advocate [2017] UKSC 76 (single market)
  · Nuclear Decommissioning Authority v EnergySolutions EU Ltd [2017] UKSC 24 (damages)
  · Deutsche Bahn AG v Morgan Crucible Co Plc [2014] UKSC 24 (cartel)
  · R (HS2 Action Alliance) v Secretary of State for Transport [2014] UKSC 3 (limits on power of EU)
  · R (Chester) v Secretary of State for Justice [2013] UKSC 63 (prisoner voting)
  · BHL Old Co Ltd v BASF SE [2012] UKSC 24 (cartel)
  · Bloomsbury International Limited v Sea Fish Industry Authority and Department for Environment, Food
  and Rural Aµairs [2011] UKSC 11

  · O¸ce of Fair Trading v Abbey National Plc [2009] UKSC 6 (bank charges)
  · O¸ce of Fair Trading (Respondents) v. Lloyds TSB Bank plc [2007] UKHL 48 (recourse against credit card
  issuer in case of foreign transactions)

  · Courage Ltd v Crehan (No 1) [2001] EWCA Civ 1930 (tied public houses)

      
  · Lee v Ashers Baking Company Ltd and Northern Ireland Human Rights Commission’s Reference [2018] UKSC
  49 (discrimination)

  · Northern Ireland Human Rights Commission’s application for judicial review [2018] UKSC 27 (abortion)
  · Miller v Secretary of State for Exiting the European Union [2017] UKSC 5 (need for Parliamentary approval
  before service of any notice to leave EU)

  · Times Newspapers Ltd v Flood [2017] UKSC 33
  · Arorangi Timberland Ltd v Minister of the Cook Islands National Superannuation Fund [2016] UKPC 32
  (discrimination against migrant workers)

  · Ferguson v Attorney General of Trinidad and Tobago [2016] UKPC 2 (retrospective legislation)
  · Coventry v Lawrence [2015] UKSC 50




| 7 KBW                                                                                                 4 of 11
       Case 1:20-mc-00212-AJN Document 38-1ForFiled
                                               more06/26/20
                                                    informationPage
                                                                please contact
                                                                    6 of 13 our Clerks
                                                                     +44 (0)20 7910 8300 | clerks@7kbw.co.uk




  · Pham v Secretary of State for the Home Department [2015] UKSC 19 (removal of citizenship)
  · Newbold v Commissioner of Police [2014] UKPC 12 (interception of communications)
  · Smith v Ministry of Defence [2013] UKSC 41 (UK state liability for inadequate military equipment)
  · Assange v The Swedish Public Prosecution Authority [2012] UKSC 22 (meaning of “judicial authority”)
  · Her Majesty’s Treasury v Ahmed [2010] UKSC 5 (Order in Council freezing assets unlawful)
  · R (Laport) v Chief Constable of Gloucestershire [2006] UKHL 55 (right of assembly)
  · R (Bancoult) v Secretary of State for Foreign and Commonwealth Aµairs [2008] UKSC 61 (removal of right of
  return from Chagos Islanders)

  · State of Mauritius v Khoyratty [2006] UKPC 13 (unconstitutionality of legislation removing accused’s right to
  seek bail)

  · Bowman v Fels [2005] EWCA Civ 226 (presumption against removal of legal professional privilege)
  · Jones v Saudi Arabia [2004] EWCA Civ 1394, overruled [2006] UKHL 26 (no civil right to sue for torture by
  foreign state o³cial)


 



  



  · Navigators Insurance Company Ltd v Atlasnavios-Navegacao LDA [2018] UKSC 26
  · Versloot Dredging BV v HDI Gerling Industrie Versicherung AG [2016] UKSC 45
  · Global Process Systems Inc v Syarikat Takaful Malaysia Berhad [2011] UKSC 5
       



  · Ramsook v Crossley [2018] UKPC 9
  · Maharaj v Motor One Insurance Ltd [2018] UKPC 8
  · Impact Funding Solutions Ltd v Barrington Support Services Ltd [2016] UKSC 57
  · Moreno v The Motor Insurers’ Bureau [2016] UKSC 52
  · AIG Europe Ltd v Woodman [2017] UKSC 18 (aggregation of claims)
  · Employers’ Liability Insurance “Trigger” Litigation: BAI (Run Oµ) Ltd v Durham [2012] UKSC 14 (trigger
  point for insurance liability for mesothelioma)

  · Stemson v AMP General Insurance (NZ) Ltd [2006] UKPC 30 (false claims)
  · Friends Provident Life & Pensions Ltd v Sirius International Insurance Corp [2005] EWCA Civ 601
  · AXA General Insurance Ltd v Gottlieb [2005] EWCA Civ 112
 



  · International Energy Group Ltd v Zurich Insurance Plc
  · Wasa International Insurance Co Ltd v Lexington Insurance Co [2009] UKHL 40
  · Gan Insurance Co Ltd v Tai Ping Insurance Co Ltd (No 2) [2001] EWCA Cov 1047 and (No 3) [2002] EWCA Civ
  248


              



  · Groupama Navigation et Transports v Catatumbo CA Seguros [2000] EWCA Civ 220




| 7 KBW                                                                                                    5 of 11
          Case 1:20-mc-00212-AJN Document 38-1ForFiled
                                                  more06/26/20
                                                       informationPage
                                                                   please contact
                                                                       7 of 13 our Clerks
                                                                            +44 (0)20 7910 8300 | clerks@7kbw.co.uk




       · Stone & Rolls Ltd v Moore Stephens [2009] UKHL 39
       · Law Society v Sephton & Co [2006] UKHL 22
       · Howard v Fawcetts [2006] UKHL 9

                      
   Lord Mance has been Executive Chair of the International Law Society since 2010.

       · R (Tag Eldin Ramadan Bashir & Ors) (AP) v Secretary of State for the Home Department [2017] UKSC 106
       · Belhaj v Straw and Rahmatullah (No 1) v Ministry of Defence [2017] UKSC 1 and 3 (state immunity; alleged
       illegal rendition/detention)

       · Abd Ali Hameed Al-Waheed and Serdar Mohammed v Ministry of Defence [2017] UKSC 2 (inter-relationship
       of public international, domestic law and European Human Rights Convention)

       · Boru Hatlari lle Petrol Taşima AŞ v Tepe Inşaat Sanayii AŞ [2016] UKPC 104 (state immunity; enforcement of
       awards)

       · Keyu v Secretary of State for Foreign and Commonwealth Aµairs [2015] UKSC 69 (UK responsibility for, and
       for holding an enquiry into, killings in Malaya in 1948

       · United States v Nolan [2015] UKSC 63 (jurisdiction in respect of acts jure imperii where state immunity
       waived)

       · Republic of Ecuador v Occidental Exploration and Production Co [2005] EWCA Civ 1116 (scope of BIT treaty
       justiciable)

       · Kuwait Airways v Iraqi Airways [1999] CLC 31 (a³rmed [2002] UKHL 19) (liability for conversion of Kuwait
       airplane ²eet)


                
       · Fulton Shipping Ltd v Globalia Business Travel SAU [2017] UKSC 43 (charterparty repudiation)
       · Gard Marine and Energy Ltd v China National Chartering Co Ltd [2017] UKSC 35 (interpretation of Barecon
       89 charter)

       · PST Energy 7 Shipping LLC v O W Bunker Malta Ltd [2016] UKSC 23 (owners’ liability for bunkers consumed
       in circumstances where no title acquired)

       · NYK Bulkship (Atlantic) NV v Cargill International SA [2016] UKSC 20 (whether charterers responsible for
       vessel’s arrest)

       · British American Tobacco Denmark A/S v Kazemier Transport BV and Essers Security Systems BV [2015]
       UKSC 65 (CMR)

       · Golden Strait Corporation v Nippon Yusen Kubishiki Kaisha (“The Golden Victory”) [2005] EWCA Civ 1190,
       a³rmed [2007] 2 AC 353 (relevance of post-breach events to assessment of damages)


 
   1961 - 1964: University College, Oxford; MA Jurisprudence (±rst class)

   Oct. 1965: Call to bar (Middle Temple)




  | 7 KBW                                                                                                      6 of 11
      Case 1:20-mc-00212-AJN Document 38-1ForFiled
                                              more06/26/20
                                                   informationPage
                                                               please contact
                                                                   8 of 13 our Clerks
                                                                       +44 (0)20 7910 8300 | clerks@7kbw.co.uk




7ZY 4OVVZb^RS[^
University College, Oxford (2005)

Wolfson College, Oxford (2011)

Liverpool John Moores University;

John F Kennedy University, Buenos Aires;

American Society of Trial Lawyers (2016)

7ZY 2ZM_Z]J_O^
University of Oxford (LLD) (2016)

Canterbury Christ Church University;

;OQJV 1J]OO]
2017 - 2018 Deputy President of the UK Supreme Court

2009 - 2017 Justice of the UK Supreme Court

2005 - 2009: House of Lords Appellate Committee

1999 - 2005: Court of Appeal of England and Wales

1993 - 1999: High Court, QBD Judge, also sitting in Commercial Court

1989 - 1993: Chair, various Banking Appeal Tribunals

1988 - 1994: Founder Director of Bar Mutual Indemnity Fund Ltd, with responsibility for reinsurance

1982 - 1993: QC; admitted ad hoc in Hong Kong and The Bahamas; also arbitrator and from 1990 recorder and then
deputy High Court Judge

1966 - 1993: 7 King's Bench Walk (commercial chambers)

1965 - 66: Common and commercial law pupillages

Jan - Sept 1965: intern in Hamburg law ±rm (now Fresh±elds).

>_RO] /^^ZMSJ_ON /M_SaS_SO^
2019 to date: Chair, Conduct Committee of the House of Lords

2018 to date: Honorary Professor Law, King's College, London

2017-2018: One of group of senior judges advising the UK Government on the technical implications of Brexit for
the UK legal system.

2010-2018: Member of the seven-person panel from across Europe, appointed by the Council of Ministers under
Article 255 TFEU (2009) to consider and report on the suitability of candidates to act as judges or advocates-
general of the European Court of Justice.

2011 to date: Founder member and member of Senate of the European Law Institute and member of its three-
person arbitral committee.




| 7 KBW                                                                                                   7 of 11
        Case 1:20-mc-00212-AJN Document 38-1ForFiled
                                                more06/26/20
                                                     informationPage
                                                                 please contact
                                                                     9 of 13 our Clerks
                                                                        +44 (0)20 7910 8300 | clerks@7kbw.co.uk




  2010 to date: Chair of Lord Chancellor's standing Advisory Committee on Private International Law.

  2009 to date: Chair of the Executive Council of the International Law Association, (www.ila-hq.org).

  2009 to date: President of British-German Jurists' Association.

  2008 to date: Member of Judicial Integrity Group responsible for the Bangalore Principles of Judicial Conduct

  2008: Leader of six-person delegation of Europeans and Africans to report on Justice, Impunity and Sexual
  Violence in the Eastern Democratic Republic of Congo (for the Swedish Foundation for Human Rights and the All
  Party Group on the Great Lakes Region of Africa. (http://www.appggreatlakes.org/index.php/appg-reports-
  mainmenu-35/116-sexual-violence-report-published).

  2007-2009: Member of House of Lords European Union Select Committee and Chair of its sub-committee on
  European Law and Institutions.

  2004-2009: Judge responsible for representing and coordinating UK judicial response to the European initiative to
  develop a common "contractual frame of reference" (the "CFR" project).

  2003-2011: UK representative on the Board of Trustees of the European Law Academy, Trier.

  2000-2012: UK representative on the Council of Europe's ("CoE's") Consultative Council of European Judges
  ("CCJE") (www.coe.int/CCJE). Elected and re-elected as its ±rst chair 2000-2003.

  2000-2002: President of British Insurance Law Association (BILA).

       
  2019 Elected Membre correspondant de l'Académie des Sciences morales et politiques

  2012 to 2018 - High Steward of the University of Oxford

  Visitor of Wolfson College, St Cross College and Lineker College, Oxford

  2000 to date - Chair, Hampstead Counselling Service




   
       

   Date              Details

   8 Dec 2018        The Rule of Law, Citizens Project Foundation, Hong Kong

                     Unjust Enrichment in English law: legal principle or well-meaning sloppiness of thought? (Banking and
   3 Sept 2018
                     Financial Services Conference, Queenstown, NZ, keynote speech)

                     The Frontiers of Executive and Judicial Power: Diµerences in Common Law constitutional traditions
   11 July 2018
                     (Melbourne University Public Law Conference, keynote speech) Asia Paci±c Law Review Vol 26 No 2 (2018) 109

   10 July 2018      The Frontiers of Legislative, Executive and Judicial Power (Distinguished Persons' lecture, City University,
                     Hong Kong)




 | 7 KBW                                                                                                      8 of 11
     Case 1:20-mc-00212-AJN Document 38-1For more
                                           Filed  information
                                                 06/26/20     please
                                                            Page     contact
                                                                  10 of 13 our Clerks
                                                                      +44 (0)20 7910 8300 | clerks@7kbw.co.uk




                 Arbitral Autonomy and Applicable and Overriding Law (Lord Go° Arbitration lecture, City University, Hong
 9 July 2018
                 Kong) Asia Law Review Vol 27, 2019 Issue 1

                 Justiciability (40th F A Mann lecture, to be published in International and Comparative Law Quarterly, and
 Nov 2017
                 see FN below)

 Oct 2017        Privy Council Practice (OUP) (co-authored with Jacob Turner)

                 The Role of Judges in a Representative Democracy (speech on the Privy Council's fourth sitting in The
 Feb 2017
                 Bahamas: (2017) Journal of Civil Litigation and Practice 40

 Feb 2017        International Law in the Supreme Court (King's College, London)

 16 Dec 2016     Débat sur l'ordre juridique arbitral avec Emmanuel Gaillard (Cour de cassation, Paris)

                 Jurisdiction, judgments and proper law relating to states outside the Brussels and Rome regimes (5th Europa
 29 Sept 2016
                 lecture, University of Leiden)

                 Das Common Law und Europa: (2016) Juristen für Europa 29 (graduation ceremony speech, Heidelberg
 2016
                 University, 2012)

 4 Nov 2015      Arbitration - a Law unto itself? (Fresh±elds' annual arbitration lecture) Arbitration Int. 2016, 32(2), 223-241

                 In the beginning is the market, in the end is the law (Keynote speech to Association de droit des assurances,
 12 June 2015
                 Copenhagen)

 8 June 2015     Speech to mark conclusion of M Vassilios Skouris's Presidency of the European Court of Justice

 31 March 2015   Justice and justiciability (Cayman Islands' Fifth Annual Distinguished Guest lecture)

 14 December
                 Destruction or Metamorphosis of the Legal Order? (World Policy Conference, Monaco)
 2013

 25 Oct 2013     Ex turpi causa: when Latin avoids liability (Edinburgh University Law Faculty) (2014) Edin. L.R. 18(2), 175

                 The Rule of Law - Common Traditions and Common Issues (speech to mark 150th anniversary of the Hoge
 1 Oct 2013
                 Raad in presence of the King of the Netherlands

                 The Interface between European and national law (Sir Jeremy Lever QC lecture at Oxford:) E.L. Rev. 2013, 38(4),
 1 Feb 2013
                 437-456

                 The Nomination of Judges to the Court of Justice: talks at the Sorbonne and to the Network of Presidents of
 26 Oct 2012
                 European Supreme Courts in Paris

                 The Independence of Judges: essay in Judges' independence (to mark Norwegian Association of Judges' 100th
 May 2012
                 anniversary)

 19 Nov 2011     The Composition of the European Court of Justice: UK Assoc. of European Lawyers

 4 Nov 2011      Privacy (Lord Atkin annual lecture, Christ Church College, Brecon)

 11 Oct 2011     Should the law be certain? (Oxford Shrieval lecture )

                 From Piracy to Terrorism in international law (Essex University annual lecture, repeated to Hong Kong branch
 12 Feb 2011
                 of International Law Assoc. June 2011)




| 7 KBW                                                                                                       9 of 11
        Case 1:20-mc-00212-AJN Document 38-1For more
                                              Filed  information
                                                    06/26/20     please
                                                               Page     contact
                                                                     11 of 13 our Clerks
                                                                             +44 (0)20 7910 8300 | clerks@7kbw.co.uk




 2011            The 1906 [Marine Insurance] Act, common law and contract clauses: all in harmony? (2011) LMCLQ 3, 346-360

 8 June 2010     Accountants and the law (KPMG annual lecture)

 3 Dec 2009      The Changing Role of an Independent Judiciary (23rd Sultan Azlan Shah lecture, Kuala Lumpur)

                 Opting into Community law and interpreting Convention rights: is the UK more or less committed? (James D.
 28 Nov 2008
                 Wood lecture, Glasgow University: (2009) Public Law 544

                 Britain's Emerging Constitution (Inaugural lecture, Centre for British Legal Studies, Humboldt University,
 31 Oct 2008
                 Berlin: (2008) Oxford Univ Comp. Law Forum 3: ouclf.iuscomp.org

                 Human Rights, privacy and the public interest - who draws the line and where? (Liverpool University annual
 6 Nov 2007
                 lecture): (2009) Liverpool L.R. 30(3), 263-283

                 The Common Law and Europe: diµerences of style or substance and do they matter? (Presidential address,
 24 Nov 2006
                 Holdsworth Club, Birmingham University)

 April 2006      Constitutional Reforms, the Supreme Court and the Law Lords: C.J.Q.2006, 25(Apr), 155-165

                 Is Europe aiming to civilise the common law? (Chancery Bar Association annual lecture: E.B.L. Rev. 2007, 18(1),
 April 2006
                 77-99, and Rassegne Forense 2006 Vol 39(2), 1053)

 27 March 2006   The Future of Private International Law: J. Priv. Int. L. 2005, 1(2), 185-195

                 Exclusive jurisdiction clauses and European ideals (critique of EU Court of Justice judgment in Case C-116/02
 2005
                 Erich Gasser v Misat): [2004] 120 L.Q.R. 357-384

                 Nationale Richter und der einheitliche europäische Rechtsraum (National Judges and the Single European
 2004
                 Space) (Deutsch-Britische Ges, UK Embasssy, Berlin)

 15 Dec 2003     Con¶dentiality of Arbitrations: Int. Centre Alt. Disp. Res'n, New Delhi

 13 Sept 2003    Foreign and Comparative Law in the Courts: (2001) 36 Texas Int. Law Journal 415

 2001            Article 8: a new law of privacy: (1999) J.S.B.J, 7, 11-13

                 Insolvency at Sea (Donald O'May lecture in Maritime Law, Southampton University: (1995) LMCLQ 34,
 1999            advocating reform of the Third Party (Rights against Insurers) Act 1930, achieved by Third Party (Rights
                 against Insurers) Act 2010

 16 Nov 1994     Insurance Brokers' negligence: Int Broker 1993, Sep, 5-9

 1993            The operation of an "all debts" reservation of title clause: 1992 LMCLQ, 1(Feb), 35-39

 1992            Mock Justice? Arbitration 1990, 56(4), 263-265; Counsel 1990, Mar, 15, 17




                                    7 King’s Bench Walk, Temple, London EC4Y 7DS
                   (DX) 239 LDE / (T) +44 (0)20 7910 8300 / (F) +44 (0)20 7910 8400 / clerks@7kbw.co.uk

                     All 7 King’s Bench Walk barristers are regulated by the Bar Standards Board.




| 7 KBW                                                                                                   10 of 11
    Case 1:20-mc-00212-AJN Document 38-1For more
                                          Filed  information
                                                06/26/20     please
                                                           Page     contact
                                                                 12 of 13 our Clerks
                                                           +44 (0)20 7910 8300 | clerks@7kbw.co.uk




                              Downloaded on 21 Jun 2020 from
                          https://7kbw.co.uk/barrister/lord-mance.




| 7 KBW                                                                             11 of 11
  Case 1:20-mc-00212-AJN Document 38-1 Filed 06/26/20 Page 13 of 13



                                       Appendix

List of Cases where I provided testimony or was deposed in the last 4 years:

Paragon Litigation Trust v. Noble Corporation PLC (In re Paragon Offshore PLC), Adv. No.
17-51882 (CSS) (Bankr. D. Del.)
